DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the reasons identified below. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
 	Regarding the IDS filed 09/27/2021:
“SPROAT, Statement to U.S. Congress, Challenges Associated with Achieving, 2 s.l: U.S. GAO, Reserve Forces: Army Needs to Finalize” has no date and is therefore not in compliance with 37 CFR 1.98.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 2-3 recites “a dental procedure identifier one or more dental images” which is unclear. --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabak et al, US 2021/0383480.
 	Regarding claim 1, Tabak discloses a method (fig. 3; para 0042; a method for detecting a potentially fraudulent insurance claim, or an insurance claim with other signs of waste or abuse) comprising:
 	receiving, by a computer system, a claim including a dental procedure identifier one or more dental images and documentation for a patient (fig. 3, element 302; para 0030 and 0043; receive an insurance claim including one or more images, claim information (e.g. documentation), and a unique identifier and treatment code (e.g., dental procedure identifier));
 	processing, by the computer system, the one or more dental images and documentation image using a plurality of first machine learning models (fig. 1A-1B, element 130 and fig. 2; para 0026 and 0035-0037; machine learning components include machine learning models (e.g., first machine learning modules)) to detect multiple features, each feature of the multiple features being any of a dental pathology and dental anatomy (fig. 3, element 308; para 0030, 0044, and 0047; processing the images and the claim information by the machine learning components (e.g., first machine learning models) resulted in detection of one or more pathologies, conditions, anatomies, anomalies or other medical issues depicted in the image(s));
 	processing the one or more dental images, the documentation, and the multiple features using a plurality of second machine learning models (fig. 1A-1B, element 130 and fig. 2; para 0026 and 0035-0037; machine learning components include machine learning models (e.g., second machine learning modules)) to obtain a description of deficiencies of the claim (fig. 3, elements 310-314; para 0030, 0047-0048, and 0051; compare the detected condition(s) or other medical issue(s) depicted in the radiograph image with one or more treatment codes that were submitted in the claim information to determine a likelihood of claim fraud, waste or abuse using machine learning systems (e.g., second machine learning models)).
 	Regarding claim 2, the method of claim 1, Tabak further discloses wherein the second machine learning models further output text describing remedial actions with respect to the claim (fig. 3, element 314 and figs. 4-7; para 0056).
 	Regarding claim 3, the method of claim 1, Tabak further discloses wherein the second machine learning models further output a probability of approval of the claim (fig. 3, element 314 and fig, 6; para 0051 and 0056).
Regarding claim 4, the method of claim 1, Tabak further discloses wherein the second machine learning models further output a probable payment amount for the claim (fig. 7; para 0058).
 	Regarding claim 5, the method of claim 1, Tabak further discloses wherein the documentation includes narrative text (para 0043).
 	Regarding claim 6, the method of claim 5, Tabak further discloses wherein the documentation includes a patient chart (para 0043).
 	Regarding claim 7, the method of claim 6, Tabak further discloses wherein the documentation includes a patient treatment history (para 0043 and 0050).
 	Regarding claim 8, the method of claim 7, Tabak further discloses wherein the documentation includes a dental treatment form (para 0043).
 	Regarding claim 9, the method of claim 1, Tabak further discloses wherein the first machine learning models include two or more of a tree-based network, fully connected network, convolution neural network, generative adversarial network, transformer network, and long short term memory network (para 0039 and 0052).
 	Regarding claim 10, the method of claim 1, Tabak further discloses wherein the second machine learning models include two or more machine learning models including any of a tree-based network, fully connected network, convolution neural network, generative adversarial network, transformer network, and long short term memory network (para 0039 and 0052).
 	Regarding claim 11, the method of claim 10, Tabak further discloses wherein the second machine learning model includes a concatenation layer coupled to the two or more machine learning models (para 0045 and 0052).
Regarding claim 12, the method of claim 11, Tabak further discloses wherein the concatenation layer is coupled to a hidden layer of at least one of the two or more machine learning models (para 0052).
 	Regarding claim 13, the method of claim 11, Tabak further discloses wherein the concatenation layer further processes outputs of the first machine learning models (para  0035 and 0041).
 	Regarding claim 14, the method of claim 1, Tabak further discloses comprising: 
 	processing the one or more dental images using one or more third machine learning models to obtain corrected images (fig. 2, element 230A; para 0034-0035 and 0041); and 
 	wherein processing the one or more dental images using the plurality of first machine learning models comprises processing the corrected images (fig. 2, element 210A; para 0034-0035 and 0041).
 	Regarding claim 15, the method of claim 1, Tabak further discloses wherein the multiple features include any of: 
 	tooth Rotation
 	edentulous teeth
 	clinical attachment level
 	Pocket Depth
 	Bone Loss
 	Tooth Visibility
 	 Sinus
 	Nerve 

 	Maxilla point 
 	Periodontic Points 
 	Furcation Score 
 	Defect Score 
 	Crown 
 	Implant 
 	Bridge 
 	Pontic
 	Abutment 
 	Filling 
 	Bracket 
 	Caries 
 	Fractures 
 	Root Tips 
 	Enamel 
 	Pulp 
 	Bone 
 	Endodontic Lesion (para 0036)
 	Regarding claim 16, the method of claim 1, Tabak further discloses wherein the plurality of first machine learning models are further configured to output, for the one or more dental images and documentation any of: 
 	a provider identifier 

 a policy holder 
an institution 
an insurance company 
a treatment 
 eligibility and benefits 
charts 
narrative text 
geographical information (para 0042)
 	Regarding claim 17, Tabak discloses a method (fig. 3; para 0042; a method for detecting a potentially fraudulent insurance claim, or an insurance claim with other signs of waste or abuse) comprising: 
 	providing a machine learning model (fig. 1A-1B, element 130; para 0026; machine learning components include multiple pre-processing classifiers, machine learning models, and post-processors) including: 
 		a plurality of first machine learning models (fig. 1A-1B, element 130 and fig. 2; para 0026 and 0035-0037; machine learning components include machine learning models (e.g., first machine learning modules)) trained to detect multiple features, each feature of the multiple features being any of a dental pathology and dental anatomy (fig. 3, element 308; para 0030, 0044, and 0047; processing the images and the claim information by the machine learning components (e.g., first machine learning models) resulted in detection of one or more pathologies, conditions, anatomies, anomalies or other medical issues depicted in the image(s)); 
machine learning components include machine learning models (e.g., second machine learning modules)); 
 	providing a plurality of training data entries (para 0035-0038; a number of different machine learning models (such as machine learning models 210A, 211A, 230A, among others) that have been previously trained to localize and classify (or detect) specific pathologies, anatomies, restorations, and/or anomalies) each including as a desired input a dental procedure identifier, one or more dental images, and documentation (fig. 3, element 302; para 0030 and 0043; receive an insurance claim including one or more images, claim information (e.g. documentation), and a unique identifier and treatment code (e.g., dental procedure identifier)) and as a desired output a description of deficiency of the one or more dental images and documentation (fig. 3, elements 310-314; para 0030, 0047-0048, and 0051; compare the detected condition(s) or other medical issue(s) depicted in the radiograph image with one or more treatment codes that were submitted in the claim information to determine a likelihood of claim fraud, waste or abuse using machine learning systems (e.g., second machine learning models)); 
 	processing the plurality of training data entries, by, for each training data entry (para 0035-0038; a number of different machine learning models (such as machine learning models 210A, 211A, 230A, among others) that have been previously trained to localize and classify (or detect) specific pathologies, anatomies, restorations, and/or anomalies): 
processing the images and the claim information by the machine learning components (e.g., first machine learning models) resulted in detection of one or more pathologies, conditions, anatomies, anomalies or other medical issues depicted in the image(s)); 
 	 	processing outputs of the plurality of first machine learning models using the plurality of second machine learning models to obtain predictions (fig. 2; para 0037 and 0041; machine learning models or detectors may produce metadata that is used by a subsequent detector or machine learning model. For example, detector 210 may localize a region in the image which has been predicted to contain a specific pathology, anatomy, restoration and/or anomaly. Then, detector 211 may take this metadata as input and restrict its processing to only those regions of interest to it); and 
 	 	updating the plurality of second machine learning models according to a comparison of the predictions and the description of the deficiency of the one or more dental images and documentation (fig. 3, elements 310-314; para 0047 and 0051; compare the detected condition(s) or other medical issue(s) depicted in the radiograph image with one or more treatment codes that were submitted in the claim information. This may include consulting a lookup table or mapping data that maps treatment codes to classification labels that the machine learning models are configured to predict from radiograph image data. The results of the analysis may be used to generate recommendations to a user of whether to approve or deny the claim, generate an automated approval or denial, and/or present claims to a user for review).
Regarding claim 18, the method of claim 17, Tabak further discloses wherein the outputs of the plurality of first machine learning models include labels of dental anatomy (para 0033 and 0047).
 	Regarding claim 19, the method of claim 17, Tabak further discloses wherein the outputs of the plurality of first machine learning models include any of 
 	a provider identifier 
 	a patient identifier 
 	a policy holder 
 	an institution 
 	an insurance company 
 	a treatment 
 	eligibility and benefits 
 	charts 
 	narrative text 
 	geographical information (para 0042)
 	Regarding claim 20, the method of claim 17, Tabak further discloses wherein the desired output of each training data entry of the plurality of data entries includes a description of tasks for remedying the deficiency (fig. 3, element 314 and figs. 4-7; para 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergman et al (US 2021/0192726) discloses systems and methods of performing computer-aided detection (CAD)/diagnosis (CADx) in medical images and comparing the results of the comparison.
 	Takabayashi et al (US 2021/0342947) discloses systems and methods for assessing a dental insurance claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VAN D HUYNH/Primary Examiner, Art Unit 2665